DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
 Claims 1-3, 5-12, 14-16, and 18-25 have been amended by Applicant. Claims 4 and 17 have been cancelled. No claims have been added. Accordingly, claims 1-3, 5-16, and 18-25 are currently pending.

Response to Arguments
Claim Rejections under 35 U.S.C. 112
 The rejection of claims 4 and 17, under 35 U.S.C. 112(b), has been rendered moot in view of Applicant’s cancellation of said claims. Hence, the rejection has been withdrawn. 
The rejection of claim 12, under 35 U.S.C. 112(b), has been withdrawn in view of Applicant’s amendment to the claim. 
Claim Rejections under 35 U.S.C. 103
5.	The rejection of claims claims 1-4, 8, 13-17, 20, and 24-25, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, and 14. However, upon further consideration and in view of Applicant’s amendments to said claims, a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below. 
claims 5 and 18, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, and 14. However, upon further consideration and in view of Applicant’s amendments to said claims, a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below. 
7.	The rejection of claims 6-7 and 19, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, and 14. However, upon further consideration and in view of Applicant’s amendments to said claims, a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below. 
8.	The rejection of claims 9-10 and 21-22, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, and 14. However, upon further consideration and in view of Applicant’s amendments to said claims, a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below. 
The rejection of claims 11 and 23, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, and 14. However, upon further consideration and in view of Applicant’s amendments to said claims, a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claim 12, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claim 1. However, upon further consideration and in view of Applicant’s amendments to said claim, a new grounds of rejection under See Claim Rejections under 35 U.S.C. 103 section further below.

Applicant’s arguments with respect to claims 1 and 14 (and dependent claims therefrom) have been considered but are moot and/or otherwise unpersuasive because the new ground of rejection does not rely on Liu for any teaching or matter specifically challenged in the argument. 

Regarding the rejection of claims 1-4, 8, 13-17, 20, and 24-25, under 35 U.S.C. 103, over the combination of Liu et al. in view of Habibie et al. Applicant argues “[t]he proposed combination does not teach or suggest at least "learning, from the data, a variational autoencoder that compresses the data into a lower-dimensional vector of latent factors, the learning the variational autoencoder being subject to at least a constraint that the lower-dimensional vector of latent factors is able to be factorized into a plurality of vectors used to predict unobserved or missing data separate from the data," as recited in the claims. Importantly, Liu merely teaches that a "tensor Y can be factorized as a tensor X." Liu at p. 3. However, Liu does not teach compressing the tensor into a lower-dimensional vector of latent factors that can be factorized into vectors used to predict unobserved or missing data. Additionally, Habibie does not remedy the deficiencies of Liu.”



claims 5 and 18, over the combination of Liu in view of Habibie (and/or alternatively the combination of Liu in view of Habibie in further view of Kingma), Applicant only argues “these claims depend from claims 1 and 14, shown above to be allowable over Liu and Habibie. Additionally, Kingma does not remedy the deficiencies of Liu or Habibie.”

Regarding the rejection of claims 6-7 and 19, under 35 U.S.C. 103, over the combination of Liu in view of Habibie (and/or alternatively over the combination of Liu in view of Habibie, in further view of Hadap), Applicant only argues “[t]hese claims depend from claims 1 and 14, shown above to be allowable over Liu and Habibie. Additionally, Hadap does not remedy the deficiencies of Liu or Habibie.”
 
 	Regarding the rejection of claims 9-10 and 21-22, under 35 U.S.C. 103, over the combination of Liu in view of Habibie (and/or alternatively over the combination of Liu in view of Habibie, in further view of Kimura), Applicant only argues “[t]hese claims depend from claims 1 and 14, shown above to be allowable over Liu and Habibie. Additionally, Kimura does not remedy the deficiencies of Liu or Habibie.”

Regarding the rejection of claims 11 and 23, under 35 U.S.C. 103, over the combination of Liu in view of Habibie, in further view of Zhe et al., Applicant only argues [t]hese claims depend from claims 1 and 14, shown above to be allowable over Liu and Habibie. Additionally, Zhe does not remedy the deficiencies of Liu or Habibie.”

claim 12, under 35 U.S.C. 103, as being unpatentable over the combination of Liu in view of Habibie, in further view of Zhe (and/or alternatively, over the combination of Liu in view of Habibie, in further view of An), Applicant only argues “[t]his claim depends from claim 1, shown above to be allowable over Liu and Habibie. Additionally, Zhe and An do not remedy the deficiencies of Liu or Habibie.”

As stated above, Applicant’s arguments regarding independent claims 1 and 14 are moot and/or otherwise unpersuasive because the new ground of rejection of claims 1 and 14 (and dependent claims therefrom) does not rely on Liu for any teaching or matter specifically challenged in the argument.  

Additionally, Examiner notes that Applicant's arguments regarding Habibie, Kignma, Hadap, Kimura, Zhe, and An fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
See Claim Rejections under 35 U.S.C. 103 section further below. 
By virtue of their dependence on claims 1 and 14, remaining dependent claims (as amended) stand rejected, under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 13-17, 20, and 24-25  are rejected under 35 U.S.C. 103 as being unpatentable over Habibie et al., “A Recurrent Variational Autoencoder for Human Motion Synthesis” (January, 2017) in view of Bin Dai et al., “Veiled Attributes of the Variational Autoencoder”, (Jun. 16, 2017). 

Regarding claim 1, Habibie teaches a computer-implemented method for determining latent representations from data, comprising: 

receiving data associated with observations of one or more objects (Habibie, page 1, Abstract, teaches training using a large motion capture dataset; Habibie, page 7, teaches data comprising captured human locomotion data.); and 

learning, from the data, a variational autoencoder that compresses the data into a lower-dimensional vector of latent factors (Habibie, page 3, section 3, teaches extending framework of the variational autoencoder to time-series data such as human motion data.; Habibie, page 4, section 3.1, ¶ 1, teaches “observed data x” that has “underlying causal or latent factors z”.; [Note: Habibie, at page 5, section 3.2, further teaches the encoding with assumption that the approximate posterior factorizes].; Habibie, page 4, ¶ 1, teaches reducing temporal dimensionality in the encoding process; Habibie, page 6, ¶ 1, further teaches reducing temporal dimensionality of joint positions and control signal.; Habibie, page 9, ¶ 1, further teaches reducing dimensionality during encoding .),….

Examiner believes that Habibie teaches or at least implies the limitation …, the learning the variational autoencoder being subject to at least a constraint that the lower-dimensional vector of latent factors is are able to be factorized into a plurality of vectors used to predict unobserved data separate from the data (Habibie, page 4, section 3.1, teaches variational autoencoders considering a latent variable model in which observed data has underlying causal or latent factors; Habibie, page 5, section 3.4, further teaches adopting one-dimensional convolutions to encode both joint positions and control signals wherein “such non-recurrent modules in the as we assume that the approximate posterior factorizes.”). However, Dai more clearly and explicitly teaches this limitation as provided below. 

	Dai teaches: 
learning, from the data, a variational autoencoder that compresses the data into a lower-dimensional vector of latent factors, the learning the variational autoencoder being subject to at least a constraint that the lower-dimensional vector of latent factors is are able to be factorized into a plurality of vectors used to predict unobserved data separate from the data (Dai, Abstract, teaches variational autoencoders can be used to generate new samples from an underlying distribution or to provide a low-dimensional latent representation of existing samples.; Dai, page 1, section 1, teaches beginning with a “dataset X” composed of some random variable of interest.; Dai, page 2, last paragraph, teaches minimizers of the VAE cost are capable of optimally decomposing data into low-rank and sparse factors.; Dai, page 5, ¶ 1 further teaches decomposing data matrix X into low-rank principal factors L = UV. )


	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational auto encoder using captured human locomotion data, as taught by Habibie, with the teachings of attributes of variational autoencoders, as taught by Dai, in order to reduce 



	Regarding claim 2, the combination of Habibie in view of Dai teaches all of the limitations of claim 1, and Habibie further teaches wherein the learning the variational autoencoder includes jointly learning a latent representation of each of the one or more objects and a corresponding factorization across time and the one or more objects (Habibie, page 1, section 1 teaches learning from human motion capture data; Habibie, page 2, ¶ 4 teaches formulating a prior over latent variables such that motion can be generated from samples of a prior distribution.;Habibie, page 5, ¶ 1 teaches “both parameters of the approximate posterior and likelihood can be jointly optimized” and ¶ 2 further teaches extending the proposed variational autoencoder model framework to sequential data to draw a latent variable at each time step; Habibie, page 5, section  3.2, ¶ 1 further teaches encoding of joint positions resulting in parameters (µ, σ2) of the approximate posterior at every time step.; Habibie, page 5, section 3.2, ¶ 2 further teaches where the approximate posterior factorizes.).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational auto encoder using captured human locomotion data, as taught by Habibie, with the teachings of attributes of variational autoencoders, as taught by Dai, in order to reduce 


	Regarding claim 3, the combination of Habibie in view of Dai teaches all of the limitations of claim 1, and the combination further teaches wherein the learning the variational autoencoder includes using variational inference to learn an approximation to a Bayesian posterior distribution over hidden variables (Dai, page 2, ¶ 1, teaches “… q- (z|x) can be viewed as an encoder model that defines a conditional distribution over the latent ‘code’ z, while p(x|z) can be interpreted as a decoder model since, given a code z it quantifies the distribution over x. [Note: “conditional distribution”, as disclosed in Dai, understood to read on learn an approximation to a Bayesian posterior distribution over hidden variables, as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational auto encoder using captured human locomotion data, as taught by Habibie, with the teachings of attributes of variational autoencoders, as taught by Dai, in order to reduce the predictive error of long sequences and generate a realistic human motion. (Habibie, page 2, ¶ 2-6).  


Regarding claim 8, the combination of Habibie in view of Dai teaches all of the limitations of claim 1, and the combination teaches further comprising: 

determining properties of a first object of the one or more objects by drawing from a log-normal prior distribution (Habibie, page 6, ¶ 2, teaches formulating prior over the latent variables for each element in the sequence using the negative log probability under a Gaussian distribution; [Note: the sequence, as disclosed in Habibie, referring to human motion sequence data and/or other types of sequential data.]. ); 

determining typical reactions to stimuli at a given time by drawing from a Gaussian prior distribution (Habibie, section 3.4, teaches “Given a trained model and the control signal C1:T for T time steps, a new motion sequence X can be generated by sampling from the prior z ~ N(0; 1)…” – reading on determining … by drawing from a Gaussian prior distribution); 

determining a Hadamard product of the properties of the first object and the typical reactions to the stimuli (Habibie, page 7, section 3.3,  teaches modified LSTM Eq. (9) denoting determining and/or otherwise calculating the element-wise product [i.e., a Hadamard product] used for stochastic motion generation with VAE-LSTM – reading on the limitation as claimed.;  [Note: Habibie, Section 3.3 teaches the recurrent model combines latent codes and the control signal to produce the motion canvas which will be used to synthesize the final sequence.]; [Note: the stochastic ; and 

inputting the Hadamard product into a decoder of the variational autoencoder (Habibie, page 8, Algorithm 1, teaches stochastic motion generation with VAE-LSTM, and illustrates autoregressive generative model RNNdec takes as inputs the element-wise product corresponding to c(t), as determined by Eq. 9, disclosed in Habibie, page 7- reading on inputting the Hadamard product into a decoder, as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational auto encoder using captured human locomotion data, as taught by Habibie, with the teachings of attributes of variational autoencoders, as taught by Dai, in order to reduce the predictive error of long sequences and generate a realistic human motion. (Habibie, page 2, ¶ 2-6).  


Regarding claim 13, the combination of Habibie in view of Dai teaches all of the limitations of claim 1, and the combination further teaches comprising, training a supervised learning model using an output of an encoder of the variational autoencoder (Habibie, Abstract, sections 3.2, and 3.3, teach “training” reading on the . 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational auto encoder using captured human locomotion data, as taught by Habibie, with the teachings of attributes of variational autoencoders, as taught by Dai, in order to reduce the predictive error of long sequences and generate a realistic human motion. (Habibie, page 2, ¶ 2-6).  


	Regarding claim 14, Habibie teaches non-transitory computer-readable storage medium storing a program, which, when executed by a processor performs operations comprising: 

receiving data associated with observations of one or more objects (Habibie, page 1, Abstract, teaches training using a large motion capture dataset; Habibie, page 7, teaches data comprising captured human locomotion data.); and 

learning, from the data, a variational autoencoder that compresses the data into a lower-dimensional vector of latent factors (Habibie, page 3, section 3, teaches extending framework of the variational autoencoder to time-series data such as human motion data.; Habibie, page 4, section 3.1, ¶ 1, teaches “observed data x” that Note: Habibie, at page 5, section 3.2, further teaches the encoding with assumption that the approximate posterior factorizes].; Habibie, page 4, ¶ 1, teaches reducing temporal dimensionality in the encoding process; Habibie, page 6, ¶ 1, further teaches reducing temporal dimensionality of joint positions and control signal.; Habibie, page 9, ¶ 1, further teaches reducing dimensionality during encoding .),….

Examiner believes that Habibie teaches or at least implies the limitation …, the learning the variational autoencoder being subject to at least a constraint that the lower-dimensional vector of latent factors is are able to be factorized into a plurality of vectors used to predict unobserved data separate from the data (Habibie, page 4, section 3.1, teaches variational autoencoders considering a latent variable model in which observed data has underlying causal or latent factors; Habibie, page 5, section 3.4, further teaches adopting one-dimensional convolutions to encode both joint positions and control signals wherein “such non-recurrent modules in the inference network can only be used as we assume that the approximate posterior factorizes.”). However, Dai more clearly and explicitly teaches this limitation as provided below. 

	Dai teaches: 
learning, from the data, a variational autoencoder that compresses the data into a lower-dimensional vector of latent factors, the learning the variational autoencoder being subject to at least a constraint that the lower-dimensional vector of latent factors is are able to be factorized into a plurality of vectors used to predict unobserved data separate from the data (Dai, Abstract, teaches variational autoencoders can be used to generate new samples from an underlying distribution or to provide a low-dimensional latent representation of existing samples.; Dai, page 1, section 1, teaches beginning with a “dataset X” composed of some random variable of interest.; Dai, page 2, last paragraph, teaches minimizers of the VAE cost are capable of optimally decomposing data into low-rank and sparse factors.; Dai, page 5, ¶ 1 further teaches decomposing data matrix X into low-rank principal factors L = UV. )

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational auto encoder using captured human locomotion data, as taught by Habibie, with the teachings of attributes of variational autoencoders, as taught by Dai, in order to reduce the predictive error of long sequences and generate a realistic human motion. (Habibie, page 2, ¶ 2-6).  



	Regarding claim 15, the combination of Habibie in view of Dai teaches all of the limitations of claim 14, and Habibie further teaches wherein the learning the variational autoencoder includes jointly learning a latent representation of each of the one or more objects and a corresponding factorization across time and the one or more objects (Habibie, page 2, ¶ 4 teaches formulating a prior over latent 2) of the approximate posterior at every time step.; Habibie, page 5, section 3.2, ¶ 2 further teaches where the approximate posterior factorizes).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational auto encoder using captured human locomotion data, as taught by Habibie, with the teachings of attributes of variational autoencoders, as taught by Dai, in order to reduce the predictive error of long sequences and generate a realistic human motion. (Habibie, page 2, ¶ 2-6).  



	Regarding claim 16, the combination of Habibie in view of Dai teaches all of the limitations of claim 14, and the combination further teaches wherein the learning the variational autoencoder includes using variational inference to learn an approximation to a Bayesian posterior distribution over hidden variables (Dai, page 2, ¶ 1, teaches “… q- (z|x) can be viewed as an encoder model that defines a Note: “conditional distribution”, as disclosed in Dai, understood to read on learn an approximation to a Bayesian posterior distribution over hidden variables, as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational auto encoder using captured human locomotion data, as taught by Habibie, with the teachings of attributes of variational autoencoders, as taught by Dai, in order to reduce the predictive error of long sequences and generate a realistic human motion. (Habibie, page 2, ¶ 2-6).  



Regarding claim 20, the combination of Habibie in view of Dai teaches all of the limitations of claim 14, and the combination further teaches the operations further comprising: 

determining properties of a first object of the one or more objects by drawing from a log-normal prior distribution (Habibie, page 6, ¶ 2, teaches formulating prior over the latent variables for each element in the sequence using the negative log probability under a Gaussian distribution; [Note: the sequence, as ; 

determining typical reactions to stimuli at a given time by drawing from a Gaussian prior distribution (Habibie, section 3.4, teaches “Given a trained model and the control signal C1:T for T time steps, a new motion sequence X can be generated by sampling from the prior z ~ N(0; 1)…” – reading on determining … by drawing from a Gaussian prior distribution); 

determining a Hadamard product of the properties of the first object and the typical reactions to the stimuli (Habibie, page 7, section 3.3,  teaches modified LSTM Eq. (9) denoting determining and/or otherwise calculating the element-wise product [i.e., a Hadamard product] used for stochastic motion generation with VAE-LSTM – reading on the limitation as claimed.;  [Note: Habibie, Section 3.3 teaches the recurrent model combines latent codes and the control signal to produce the motion canvas which will be used to synthesize the final sequence.]; [Note: the stochastic motion generation with VAE-LSTM further described in Habibie, Section 3.4 and Algorithm 1 of Habibie, section 4.1); and 

inputting the Hadamard product into a decoder of the variational autoencoder (Habibie, page 8, Algorithm 1, teaches stochastic motion generation with VAE-LSTM, and illustrates autoregressive generative model RNNdec takes as inputs the element-wise product corresponding to c(t), as determined by Eq. 9, disclosed in inputting the Hadamard product into a decoder, as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational auto encoder using captured human locomotion data, as taught by Habibie, with the teachings of attributes of variational autoencoders, as taught by Dai, in order to reduce the predictive error of long sequences and generate a realistic human motion. (Habibie, page 2, ¶ 2-6).    



Regarding claim 24, the combination of Habibie in view of Dai teaches all of the limitations of claim 14, and the combination further teaches comprising, training a supervised learning model using an output of an encoder of the variational autoencoder (Habibie, Abstract, sections 3.2, and 3.3, teach “training” reading on the limitation as claimed.; Habibie, section 4.1 and 4.2, further teach “during training” and “training procedure” – further reading on the limitation as claimed.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational auto encoder using captured human locomotion data, as taught by Habibie, with the teachings of attributes of variational autoencoders, as taught by Dai, in order to reduce 



	Regarding claim 25, Habibie teaches a system, comprising: a processor; and a memory, wherein the memory includes a program configured to perform operations (Habibie, section 3, teaches computer system configured to perform operations – reading on the limitation as claimed.) comprising: 

receiving data associated with observations of one or more objects (Habibie, page 1, Abstract, teaches training using a large motion capture dataset; Habibie, page 7, teaches data comprising captured human locomotion data.); and 

learning, from the data, a variational autoencoder that compresses the data into a lower-dimensional vector of latent factors (Habibie, page 3, section 3, teaches extending framework of the variational autoencoder to time-series data such as human motion data.; Habibie, page 4, section 3.1, ¶ 1, teaches “observed data x” that has “underlying causal or latent factors z”.; [Note: Habibie, at page 5, section 3.2, further teaches the encoding with assumption that the approximate posterior factorizes].; Habibie, page 4, ¶ 1, teaches reducing temporal dimensionality in the encoding process; Habibie, page 6, ¶ 1, further teaches reducing temporal ,….

Examiner believes that Habibie teaches or at least implies the limitation …, the learning the variational autoencoder being subject to at least a constraint that the lower-dimensional vector of latent factors is are able to be factorized into a plurality of vectors used to predict unobserved data separate from the data (Habibie, page 4, section 3.1, teaches variational autoencoders considering a latent variable model in which observed data has underlying causal or latent factors; Habibie, page 5, section 3.4, further teaches adopting one-dimensional convolutions to encode both joint positions and control signals wherein “such non-recurrent modules in the inference network can only be used as we assume that the approximate posterior factorizes.”). However, Dai more clearly and explicitly teaches this limitation as provided below. 

	Dai teaches: 
learning, from the data, a variational autoencoder that compresses the data into a lower-dimensional vector of latent factors, the learning the variational autoencoder being subject to at least a constraint that the lower-dimensional vector of latent factors is are able to be factorized into a plurality of vectors used to predict unobserved data separate from the data (Dai, Abstract, teaches variational autoencoders can be used to generate new samples from an underlying distribution or to provide a low-dimensional latent representation of existing samples.; Dai, page 1, 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational auto encoder using captured human locomotion data, as taught by Habibie, with the teachings of attributes of variational autoencoders, as taught by Dai, in order to reduce the predictive error of long sequences and generate a realistic human motion. (Habibie, page 2, ¶ 2-6).

16.	Claims 5 and 18 are rejected under 35 U.S.C. as being unpatentable over Habibie et al. in view of Bin Dai et al., in further view of Kingma et al., “Auto-Encoding Variational Bayes”, Proceedings of the International Conference on Learning Representations (ICLR), 2014. 


	Regarding claim 5, the combination of Habibie in view of Dai teaches all of the limitations of claim 1. However, the combination does not distinctly disclose wherein: the constraint is a soft constraint which includes adding Gaussian noise; and in the learning, latent variables are approximated using point estimates according to a maximum a posteriori (MAP) approximation. 

Nevertheless, Kingma teaches wherein: the constraint is a soft constraint which includes adding Gaussian noise (Kingma, page 3, section 2.3 and 2.4, teach auxiliary noise ε ~ N(0,1); Kingma, page 6, section 5, further teaches variational autoencoder where the output of the decoder is Gaussian – identical to the encoder – except that the means were constrained to the interval (0,1).); and 

in the learning, latent variables are approximated using point estimates according to a maximum a posteriori (MAP) approximation (Kingma, page 7, ¶ 2, teaches joint stochastic optimization using the maximum a posteriori (MAP) criterion for all parameters (both variational and generative).); 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai, to further include the auto-encoding variational Bayes algorithm comprising the addition of auxiliary noise and using a maximum a posteriori (MAP) criterion over all parameters, as taught by Kingma, given that the SGVB estimator and the AEVB algorithm can be applied to almost any inference and learning problem with continuous latent variables, which potential applications in learning hierarchical generative architectures with deep neural networks, time series models, and supervised models with latent variables. (Kingma, page 8, section 7). 



Regarding claim 18, the combination of Habibie in view of Dai teaches all of the limitations of claim 14. However, the combination does not distinctly disclose wherein: the constraint is a soft constraint which includes adding Gaussian noise; and in the learning, latent variables are approximated using point estimates according to a maximum a posteriori (MAP) approximation. 

Nevertheless, Kingma teaches wherein: the constraint is a soft constraint which includes adding Gaussian noise (Kingma, page 3, section 2.3 and 2.4, teach auxiliary noise ε ~ N(0,1); Kingma, page 6, section 5, further teaches variational autoencoder where the output of the decoder is Gaussian – identical to the encoder – except that the means were constrained to the interval (0,1).); and 

in the learning, latent variables are approximated using point estimates according to a maximum a posteriori (MAP) approximation (Kingma, page 7, ¶ 2, teaches joint stochastic optimization using the maximum a posteriori (MAP) criterion for all parameters (both variational and generative).); 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified . 


17.	Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Habibie et al. in view of Bin Dai et al. Alternatively, claims 6-7 and 19 are rejected under 35 U.S.C. 103 over Habibie et al. in view of Bin Dai et al., in further view of Hadap et al. (US 20180365874 A1).

	Regarding claim 6, the combination of Habibie in view of Dai teaches all of the limitations of claim 1, and the combination further teaches wherein the data includes landmarks on the one or more objects detected in one or more video frames depicting the observations of the one or more objects (Habibie, page 3, section 1 teaches MOCAP datasets providing joint positions for more than 1800 sequences [Note: “joint positions” reading on landmarks on the one of more objects (i.e., people), as claimed).

	Alternate Rejection – Claim 6 – Habibie in view of Dai in further view of Hadap: 

	Examiner believes that the combination of Habibie in view of Dai teaches all of the limitations of claim 6, as stated above. However, if it is determined that the combination does not distinctly disclose all of the limitations of claim 6, Hadap more clearly and explicitly teaches wherein the data includes landmarks on the one or more objects detected in one or more video frames depicting the observations of the one or more objects (Hadap, Paragraph [0085] teaches detected facial image landmarks – reading on the limitation as claimed.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai, to further include the facial image landmark detection as taught by Hadap, in order to train a facial manipulation network to infer approximate models for facial appearance in terms of intrinsic face properties, where the network is guided by imposing prior on each of the intrinsic properties, leading to learning better and more meaningful representations. (Hadap, Paragraphs [0020] and [0085]). 



	Regarding claim 7, the combination of Habibie in view of Dai (and/or the combination in further view of Hadap) teaches all of the limitations ofclaim 6, and the combination(s) further teach(es) wherein the one or more objects include one or more of trees, people, or faces (Habibie, pages 1-2, section 1, teach datasets comprising human motion caption data [reading on the objects include people, as claimed]; Hadap, Paragraph [0020] teaches inferring approximate models for facial appearance in terms of face properties and learning disentangled representations of facial appearance; Hadap paragraphs [0083] and [0085] teach facial image database/dataset [reading on objects include faces, as claimed] ).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai, to further include the facial image landmark detection as taught by Hadap, in order to train a facial manipulation network to infer approximate models for facial appearance in terms of intrinsic face properties, where the network is guided by imposing prior on each of the intrinsic properties, leading to learning better and more meaningful representations. (Hadap, Paragraphs [0020] and [0085]). 



Regarding claim 19, the combination of Habibie in view of Dai teaches all of the limitations of claim 14, and the combination further teaches wherein the data includes landmarks on the one or more objects detected in one or more video frames depicting the observations of the one or more objects (Habibie, page 3, section 1 teaches MOCAP datasets providing joint positions for more than 1800 sequences [Note: “joint positions” reading on landmarks on the one of more objects (i.e., people), as claimed).

	Alternate Rejection – Claim 19 – Habibie in view of Dai in further view of Hadap: 

	Examiner believes that the combination of Habibie in view of Dai teaches all of the limitations of claim 19, as stated above. However, if it is determined that the combination does not distinctly disclose all of the limitations of claim 6, Hadap more clearly and explicitly teaches wherein the data includes landmarks on the one or more objects detected in one or more video frames depicting the observations of the one or more objects (Hadap, Paragraph [0085] teaches detected facial image landmarks – reading on the limitation as claimed.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai, to further . 


18.	Claims 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Habibie et al. in view of Bin Dai et al.. Alternatively, claims 9-10 and 21-22 are rejected under 35 U.S.C. 103 over the combination of Habibie et al. in view of Bin Dai et al., in further view of Kimura et al. (US 20180204354 A1). 

	Regarding claim 9, the combination of Habibie in view of Dai teaches all of the limitations of claim 1, and the combination further teaches further comprising: 
	drawing, from a log-normal distribution, a first vector corresponding to one of the one or more objects (Habibie, page 6, ¶ 2, teaches formulating prior over the latent variables for each element in the sequence using the negative log probability under a Gaussian distribution; [Note: the sequence, as disclosed in Habibie, referring to human motion sequence data and/or other types of sequential data.].); 

drawing, from a Gaussian prior distribution, a second vector correspondinq to a given time (Habibie, section 3.4, teaches “Given a trained model N(0; 1)…”);

	determining a Hadamard product of the first vector and the second vector (Habibie, page 5, section 3.1 teaches extending variational autoencoder framework to sequential data and drawing a latent variable at each time step and also assumes encoding of a control signal at each time step.; Habibie, page 7, ¶ 1, further teaches “the inference network is pressured to encode temporal dependencies in the latent code”; Habibie, pages 7, section 3.3, teaches element-wise product [i.e., Hadamard product) of first and second vectors reading on the limitation as claimed.; [Note: Habibie, page 4, section 3, teaches notation for sequences and vectors as used in Habibie, where all lower case symbols are vector unless otherwise stated.]); and 

inputting the Hadamard product into a decoder of the variational autoencoder (Habibie, page 7, section 3.4, further teaches given a trained model a the control signal for T time steps a new motion sequence can be generated by sampling from the prior z ~ N(0,1) and executing the autoregressive decoder RNNdec for each time step in the sequence; [Note: the autoregressive decoder using elementwise product previously described in Habibie, section 3.3]).

	Alternate Rejection – Claim 9 – Habibie in view of Dai in further view of Kimura: 

	Examiner believes the combination of Habibie in view of Dai teaches all of the limitations of claim 9, as stated above. However, if it is determined that the combination does not distinctly and/or clearly disclose determining a Hadamard product of the first vector and the second vector, Kimura teaches more clearly the limitation, as provided below. 

	Kimura teaches determining a Hadamard product of the first vector and the second vector (Kimura, Paragraph [0112] teaches using a plurality of images captured at a specific and/or a plurality of locations at different times; Kimura, Paragraph [0113] further teaches “In expression (2), N.sub.d is the number of images to be input. Vectors x.sub.n and y.sub.n are column vectors respectively representing an image feature and a temporal feature extracted from each time-stamped image.... The operator "○" represents the Hadamard product of matrices. A matrix S has vectors s.sub.n in columns.”)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai, to further include determining and/or otherwise calculating the Hadamard product of two vectors representing an image feature and a temporal feature extracted from captured images, as taught by Kimura, in order to “to perform interconversion between features representing capture locations and directions and image features and temporal features 



	Regarding claim 10, the combination of Habibie in view of Dai teaches all of the limitations of claim 1, and the combination further teaches further comprising: 

estimating a first vector corresponding to a first object of the one or more objects based on at least a received subset of data of observations of the first object (Habibie, page 1, Abstract, teaches training using a large motion capture dataset; Habibie, page 3 further teaches MOCAP dataset comprising more than 1800 sequences – reading on a plurality of objects including “another object”; Habibie, page 9, section 4.3, further teaches test set consisting of 20 sequences and further teaches to predict future poses; Figure 3 character predicted by the disclosed method.; Habibie; Section 3.1 further teaches “we assume observed data x has underlying causal or latent factors z…”; Habibie, page 5, ¶ 2, teaches drawing a latent variable at each time step from sequential data.; [Note: predicting and/or prediction as taught in Habibie reading on estimating… as claimed.); 

determining a Hadamard product of the first vector and a second vector of corresponding to a given time (Habibie, page 5, section 3.1 teaches extending Note: Habibie, page 4, section 3, teaches notation for sequences and vectors as used in Habibie, where all lower case symbols are vector unless otherwise stated.]); and 

inputting the Hadamard product into a decoder of the variational autoencoder (Habibie, page 7, section 3.4, further teaches given a trained model a the control signal for T time steps a new motion sequence can be generated by sampling from the prior z ~ N(0,1) and executing the autoregressive decoder RNNdec for each time step in the sequence; [Note: the autoregressive decoder using elementwise product previously described in Habibie, section 3.3]).

	Alternate Rejection – Claim 10 –Habibie in view of Dai in further view of Kimura: 

	Examiner believes the combination of Habibie in view of Dai teaches all of the limitations of claim 10, as stated above. However, if it is determined that the combination does not distinctly and/or clearly disclose determining a Hadamard product of the first vector and a second vector of corresponding to a given time, Kimura teaches more clearly the limitation, as provided below. 

	Kimura teaches determining a Hadamard product of the first vector and a second vector of corresponding to a given time (Kimura, Paragraph [0112] teaches using a plurality of images captured at a specific and/or a plurality of locations at different times; Kimura, Paragraph [0113] further teaches “In expression (2), N.sub.d is the number of images to be input. Vectors x.sub.n and y.sub.n are column vectors respectively representing an image feature and a temporal feature extracted from each time-stamped image.... The operator "○" represents the Hadamard product of matrices. A matrix S has vectors s.sub.n in columns.”)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai, to further include determining and/or otherwise calculating the Hadamard product of two vectors representing an image feature and a temporal feature extracted from captured images, as taught by Kimura, in order to “to perform interconversion between features representing capture locations and directions and image features and temporal features extracted respectively from N.sub.d images captured at a plurality of locations and which is provided according to the correlations of periodic change.” (Kimura, Paragraph [0119])..



Regarding claim 21, the combination of Habibie in view of Dai teaches all of the limitations of claim 14, and the combination further teaches further comprising: 

drawing, from a log-normal distribution, a first vector corresponding to one of the one or more objects (Habibie, page 6, ¶ 2, teaches formulating prior over the latent variables for each element in the sequence using the negative log probability under a Gaussian distribution; [Note: the sequence, as disclosed in Habibie, referring to human motion sequence data and/or other types of sequential data.].); 

drawing, from a Gaussian prior distribution, a second vector correspondinq to a given time (Habibie, section 3.4, teaches “Given a trained model and the control signal C1:T for T time steps, a new motion sequence X can be generated by sampling from the prior z ~ N(0; 1)…”);

	determining a Hadamard product of the first vector and the second vector (Habibie, page 5, section 3.1 teaches extending variational autoencoder framework to sequential data and drawing a latent variable at each time step and also assumes encoding of a control signal at each time step.; Habibie, page 7, ¶ 1, further teaches “the inference network is pressured to encode temporal dependencies in the latent code”; Habibie, pages 7, section 3.3, teaches element-wise product [i.e., Hadamard Note: Habibie, page 4, section 3, teaches notation for sequences and vectors as used in Habibie, where all lower case symbols are vector unless otherwise stated.]); and 

inputting the Hadamard product into a decoder of the variational autoencoder (Habibie, page 7, section 3.4, further teaches given a trained model a the control signal for T time steps a new motion sequence can be generated by sampling from the prior z ~ N(0,1) and executing the autoregressive decoder RNNdec for each time step in the sequence; [Note: the autoregressive decoder using elementwise product previously described in Habibie, section 3.3]).

	Alternate Rejection – Claim 21 – Habibie in view of Dai in further view of Kimura: 

	Examiner believes the combination of Habibie in view of Dai teaches all of the limitations of claim 21, as stated above. However, if it is determined that the combination does not distinctly and/or clearly disclose determining a Hadamard product of the first vector and the second vector, Kimura teaches more clearly the limitation, as provided below. 

	Kimura teaches determining a Hadamard product of the first vector and the second vector (Kimura, Paragraph [0112] teaches using a plurality of images captured at a specific and/or a plurality of locations at different times; Kimura, Paragraph [0113] vectors respectively representing an image feature and a temporal feature extracted from each time-stamped image.... The operator "○" represents the Hadamard product of matrices. A matrix S has vectors s.sub.n in columns.”)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai, to further include determining and/or otherwise calculating the Hadamard product of two vectors representing an image feature and a temporal feature extracted from captured images, as taught by Kimura, in order to “to perform interconversion between features representing capture locations and directions and image features and temporal features extracted respectively from N.sub.d images captured at a plurality of locations and which is provided according to the correlations of periodic change.” (Kimura, Paragraph [0119]). 



	Regarding claim 22, the combination of Habibie in view of Dai teaches all of the limitations of claim 14, and the combination further teaches the operations further comprising: 

estimating a first vector corresponding to a first object of the one or more objects based on at least a received subset of data of observations of the first object (Habibie, page 1, Abstract, teaches training using a large motion capture dataset; Habibie, page 3 further teaches MOCAP dataset comprising more than 1800 sequences – reading on a plurality of objects including “another object”; Habibie, page 9, section 4.3, further teaches test set consisting of 20 sequences and further teaches to predict future poses; Figure 3 character predicted by the disclosed method.; Habibie; Section 3.1 further teaches “we assume observed data x has underlying causal or latent factors z…”; Habibie, page 5, ¶ 2, teaches drawing a latent variable at each time step from sequential data.; [Note: predicting and/or prediction as taught in Habibie reading on estimating… as claimed.); 

determining a Hadamard product of the first vector and a second vector of corresponding to a given time (Habibie, page 5, section 3.1 teaches extending variational autoencoder framework to sequential data and drawing a latent variable at each time step and also assumes encoding of a control signal at each time step.; Habibie, page 7, ¶ 1, further teaches “the inference network is pressured to encode temporal dependencies in the latent code”; Habibie, pages 7, section 3.3, teaches element-wise product [i.e., Hadamard product) of first and second vectors reading on the limitation as claimed.; [Note: Habibie, page 4, section 3, teaches notation for sequences and vectors as used in Habibie, where all lower case symbols are vector unless otherwise stated.]); and 

inputting the Hadamard product into a decoder of the variational autoencoder (Habibie, page 7, section 3.4, further teaches given a trained model a the control signal for T time steps a new motion sequence can be generated by sampling from the prior z ~ N(0,1) and executing the autoregressive decoder RNNdec for each time step in the sequence; [Note: the autoregressive decoder using elementwise product previously described in Habibie, section 3.3]).

	Alternate Rejection – Claim 22 – Habibie in view of Dai in further view of Kimura: 

	Examiner believes the combination of Habibie in view of Dai teaches all of the limitations of claim 22, as stated above. However, if it is determined that the combination does not distinctly and/or clearly disclose determining a Hadamard product of the first vector and a second vector of corresponding to a given time, Kimura teaches more clearly the limitation, as provided below. 

	Kimura teaches determining a Hadamard product of the first vector and a second vector of corresponding to a given time (Kimura, Paragraph [0112] teaches using a plurality of images captured at a specific and/or a plurality of locations at different times; Kimura, Paragraph [0113] further teaches “In expression (2), N.sub.d is the number of images to be input. Vectors x.sub.n and y.sub.n are column vectors respectively representing an image feature and a temporal feature extracted from each 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai, to further include determining and/or otherwise calculating the Hadamard product of two vectors representing an image feature and a temporal feature extracted from captured images, as taught by Kimura, in order to “to perform interconversion between features representing capture locations and directions and image features and temporal features extracted respectively from N.sub.d images captured at a plurality of locations and which is provided according to the correlations of periodic change.” (Kimura, Paragraph [0119]).


19.	Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Habibie et al. in view of Bin Dai et al., in further view of Zhe et al., “Scalable Nonparametric Multiway Data Analysis”, (AISTATS)(2015).

	Regarding claim 11, the combination of Habibie in view of Dai teaches all of the limitations of claim 1, however the combination does not distinctly disclose further comprising, clustering rows of a matrix corresponding to the one or more objects resulting from factorization of an output of an encoder of the variational autoencoder.

	Nevertheless, Zhe teaches further comprising, clustering rows of a matrix corresponding to the one or more objects resulting from factorization of an output of an encoder of the variational autoencoder (Zhe, page 1125, col. 2 and page 1127, col. 1, teaches capturing hidden clusters employing DPM prior over latent factors.; Zhe, page 1127, col. 1, ¶ 3-5 teaches “to generate the latent factors corresponding to t-th row in U(k)…a cluster assignment variable is sampled….” – reading on clustering rows of a matrix of latent factors as claimed.; Zhe, page 1127, col. 2, section 4.1, further teaches using variational inference, cluster assignments, and latent subarrays.)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai, to further include clustering, as taught by Zhe, in order to in order to discover hidden patterns in embedded data. (Zhe, page 1125, col. 1, ¶ 1). 



Regarding claim 23, the combination of Habibie in view of Dai teaches all of the limitations of claim 14, however, the combination does not distinctly disclose further comprising, clustering rows of a matrix corresponding to the one or more objects resulting from factorization of an output of an encoder of the variational autoencoder.

	Nevertheless, Zhe teaches further comprising, clustering rows of a matrix corresponding to the one or more objects resulting from factorization of an output of an encoder of the variational autoencoder (Zhe, page 1125, col. 2 and page 1127, col. 1, teaches capturing hidden clusters employing DPM prior over latent factors.; Zhe, page 1127, col. 1, ¶ 3-5 teaches “to generate the latent factors corresponding to t-th row in U(k)…a cluster assignment variable is sampled….” – reading on clustering rows of a matrix of latent factors as claimed.; Zhe, page 1127, col. 2, section 4.1, further teaches using variational inference, cluster assignments, and latent subarrays.)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai, to further include clustering, as taught by Zhe, in order to in order to discover hidden patterns in embedded data. (Zhe, page 1125, col. 1, ¶ 1). 
	

20.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Habibie et al. in view of Bin Dai et al., in further view of Zhe et al. Alternatively, Claim 12 is rejected under 35 U.S.C. 103, as being unpatentable over Habibie et al. in view of Bin Dai et al., in further view of An et al., “Variational Autoencoder based Anomaly Detection using Reconstruction Probability”, SNU Data Mining Center, 2015. 
	
Regarding claim 12, the combination of Habibie in view of Dai, in further view of Zhe teaches all of the limitations of claim 11, and the combination further teaches further comprising, detecting one or more anomalies based on at least the clustering (Zhe, page 1125, col. 2, ¶ 1, teaches to discover hidden patterns in embedded data, such as clusters (e.g., groups of abnormal users) – reading on detecting anomalies based on at least the clustering, as claimed.).


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai, to further include clustering, as taught by Zhe, in order to in order to discover hidden patterns in embedded data. (Zhe, page 1125, col. 1, ¶ 1). 
	
Alternate Rejection – Claim 12 – Habibie in view of Dai in further view of An: 

Regarding claim 12, the combination of Habibie in view of Dai, in further view of Zhe teaches all of the limitations of claim 11. As stated above, Examiner believes the combination further teaches further comprising, detecting one or more anomalies based on at least the clustering. However, if it is determined that the combination does not clearly and/or distinctly teach said limitation, An explicitly teaches the limitation as provided below. 

An teaches: 
further comprising, detecting one or more anomalies based on at least the clustering (An, page 2, ¶ 3, teaches anomaly detection using variational autoencoders (VAEs); An, page 2-3, section 2.1 further teaches clustering based anomaly detection – reading on the limitation as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the learning and/or training of a variational autoencoder using captured human locomotion data, as taught by Habibie, as modified by the teachings of attributes of variational autoencoders, as taught by Dai,, to further include the clustering based anomaly detection and use of variational autoencoders, as taught by An, in order to train the autoencoder only with data with normal distances. (An, page 3, section 2.1, and page 4, ¶ 2.). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123